ORDER

PER CURIAM.
Plaintiff, acting pro se, appeals from the trial court’s judgment dismissing his claims for injunctive and declaratory relief and damages arising out of administrative proceedings related to his suspension from employment as a police officer with the St. Louis Metropolitan Police Department. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b). Plaintiffs motion to file “Appeals Exhibits” is denied.